UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50621 DOLPHIN DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 86-0787790 (State of incorporation) (I.R.S. employer identification no.) 2151 LeJeune Road, Suite 150 – Mezzanine, Coral Gables, Florida 33134 (Address of principal executive offices, including zip code) (305)774-0407 (Registrant’s telephone number) 804 Douglas Road, Executive Tower Building, Suite365, Miami, Florida 33134 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act. Yes o No þ The number of shares of Common Stock outstanding was 64,190,987 as of July 9, 2012. DOLPHIN DIGITAL MEDIA INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I — FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as June 30, 2012 (unaudited)and December31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months and six months ended June 30, 2012 and June 30, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and June 30, 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II — OTHER INFORMATION 28 ITEM 1. LEGAL PROCEEDINGS 28 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4. REMOVED AND RESERVED 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 29 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Exhibit 101 Interactive Data Files 2 PART I – FINANCIAL INFORMATION ITEM I – FINANCIAL STATEMENTS DOLPHIN DIGITAL MEDIA, INC.AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current Cash $ $ Inventory Prepaid expenses Other current assets Total Current Assets Capitalized production costs, net Property and equipment, net Deposits Total Assets $ $ LIABILITIES Current Accounts payable $ $ Other current liabilities Accrued compensation - Deferred revenue - Debt Loan from related party Notes payable Total Current Liabilities STOCKHOLDERS' DEFICIT Common stock, $0.015 par value, 100,000,000 shares authorized, 64,190,987 issued and outstanding at June 30, 2012 and December 31, 2011 Preferred stock $0.001 par value, 10,000,000 shares authorized 1,042,753 shares issued and outstanding, liquidation preference of $1,042,753 at June 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - ) Total Dolphin Digital Media, Inc. Deficit ) ) Non-controlling interest - Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 3 DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the three Months ended For the six Months ended June 30 June 30 Revenues $ Cost of revenues Gross Profit Expenditures: General and administrative ) Total Expense ) Loss from Operations ) Other Income / Expense Gain on deconsolidation of subsidiary - - - Other income - - Interest income - - Write off of Other Accumulated Comprehensive Income due to deconsolidation of subsidiary - - ) - Interest expense ) Total Other Income/(Expense) Net Loss ) $ ) $ ) $ ) Net Income (Loss) attributable to non- controlling interest - Net Loss attributable to Dolphin Digital Media, Inc. ) Movement in accumulated other comprehensive income due to deconsolidation of subsidiary - - - Comprehensive Loss $ ) $ ) $ ) $ ) Basic and Diluted Loss per Share $ ) $ ) $ ) $ ) Basic and Diluted Weighted Average Number of Shares Outstanding during the Period 4 DOLPHIN DIGITAL MEDIA INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For the six months ended June 30 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - Amortization of capitalized production costs - Net gain upon deconsolidation ) - Decrease in Accumulated Other Comprehensive Loss dueto deconsolidation - Changes in operating assets and liabilities: Decreasein accounts receivable - ) (Increase) / Decrease in prepaid expenses ) - Increase in other current assets ) ) Decrease in inventory 15 - Increase in capitalized production costs ) - Decrease in deposits - Increase / (Decrease) in deferred revenue ) Increase /(Decrease) in accounts payable ) Increase / (Decrease) in other current liabilities ) Net Cash Used In Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) - Net Cash Used In Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - Repayment of note payable - ) Advances from related party - Repayment to related party - ) Proceeds from revenue sharing agreements accounted for as debt - Proceeds from re-pricing of warrants - Proceeds from capital contributions - Proceeds from the sale of common stock - Net Cash Provided By Financing Activities NETINCREASE IN CASH CASH, BEGINNING OF PERIOD CASH,END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS INFORMATION: Interest paid $
